DETAILED ACTION
Status of Application
Preliminary amendments to the specification and abstract, filed 01/13/2022, are acknowledged and have been entered. 
Claims 1-10 are pending in this action.  Claims 1-10 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of U.S. Patent Application No. 16/760,075, filed April 29, 2020 and now issued as U.S. Patent No. 11,234,928, which is a 371 of PCT/JP2018/043233, filed November 22, 2018, which claims benefit of foreign priority to JP 2017-227133, filed November 27, 2017.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statements, filed 12/20/2021 and 09/13/2022, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statements, for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.
The information disclosure statements do not include Certificate Statement and Privacy Act Statement.  MPEP 609.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The present claims are directed to a powder preparation comprising a particulate of steroid hormones (claim 1) that provide an average blood concentration of the steroid hormones over 12 hours in an adult male to 2-7 ng/ml (claims 9, 10).
The written description requirement for a claimed genus (here as steroid hormones) may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  MPEP §2163.  
In the present case, the instant specification teaches that one can use such steroid hormones as androgens, estrogens, and corticoids.  To this point, the specification provides only examples of delivering particulate of testosterone in combination with water-soluble polymers such as hydroxypropyl cellulose and/or lactose that provide the testosterone concentration in blood of male dogs of less than 15 ng/ml.  Given that properties of multicomponent system dependent on compounds/constituents included, it is the position of the examiner that the specification lends support for particulate compositions comprising testosterone in combination with water-soluble polymers.  
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for claim limitations must arise from either an explicit or implicit suggestion by the disclosure to show that such a concept as claimed was actually in possession of applicant at the time of the invention.  For the reasons provided supra, applicant has failed to provide the necessary teachings, by describing the claimed invention with all of its limitations using such descriptive means that fully set forth the claimed invention, in such a way as to reasonably convey to one skilled in the relevant art that applicant had possession of the entire genus of steroid hormones, i.e., had possession of the claimed invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “water soluble polysaccharides comprise a cellulose having hydroxyalkyl groups” that is not reasonably clear.  Does this limitation imply a block copolymer, or any other polymeric construct?  Clarification is required.  
Claim 5 (dependent on claims 1, 2) discloses a preparation “wherein the water soluble polymer forms a particulate”.  To this point, it is noted that claim 1 recites a preparation comprising “a particulate of steroid hormones”, whereas claim 2 discloses a presence in said preparation of “a water soluble polymer”.  In the present case, it is unclear if claim 5 discloses particles comprising hormones and polymers” OR separate particles of hormones and particles of polymers.  Clarification is required. 
Claims 9 and/or 10 (both dependent on claim 1) disclose the inherent properties of the claimed preparation comprising a particulate of steroid hormones (claim 1) by an effect provided on an adult male (claims 9, 10)  To this point, it is noted that the instant specification teaches that steroid hormones can be androgens (male hormones), estrogens (female hormones), and corticoids.  First, it is unclear how the preparation comprising particulate of estrogen (female hormones as an example) can be characterized by an effect on adult male.  Second, claims 9 and/or 10 define “a preparation comprising a particulate of steroid hormones” by a specific use (here as administering to an adult male), i.e., refers to a variable, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  MPEP 2173.05(b)(ll).   Clarification is required.
Claims 9 and/or 10 attempt to encompass characteristics of pharmacokinetic profiles (i.e., a hormone concentration in blood), but they do so without including any materials that cause said result.  Claiming a result without reciting what materials produce that result is the epitome of an indefinite claim.  Such a claim fails to delineate with any reasonable certainty the requirements of the formulation.  Forest Labs., Inc. v. Teva Pharms. USA, Inc. 2017 U.S. App. LEXIS 24877.  Clarification is required.
Claim 10 recites “an average plasma concentration of the steroid hormones over 12 hours in an adult male to be 2-7.5 ng/ml” that is not sufficiently definite, because it refers to a variable, i.e., time interval for calculating an average concentration.  MPEP 2173.05(b)(ll).  Therefore, the metes and bounds of the claimed invention are not reasonably clear.  Clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dohi et al., US 2002/0012688 (cited in IDS; hereinafter referred to as Dohi), in view of Dadey et al., WO 2014/144366A1 (cited in IDS; hereinafter referred to as Dadey), and Bernstein et al., US 2007/0178166 (cited in IDS; hereinafter referred to as Bernstein).
Dohi teaches powdery composition for nasal administration (Abstract) comprising:
(i) steroid hormone(s), e.g., testosterone, progesterone, estradiol, estriol (Para. 0029) in particulate form with a particle diameter of 10-350 µm (Para. 0059 as applied to claims 1, 6, 7); 
(ii) a water-absorbing and gel-forming polymers, e.g., hydroxypropyl cellulose (HPC), hydroxypropylmethyl cellulose (HPMC), hydroxyethyl cellulose (HEC) (identified in the present application as water-soluble polymers) in a particulate form (Para. 0031, 0032, 0062 as applied to claims 2-5).
Dohi does not specifically teach the use of compositions that do not comprise a crystalline cellulose and carboxymethyl cellulose sodium (claim 1), and does not teach compositions providing plasma concentration of the steroid hormone as install claimed in claims 9, 10.   
Dohi teaches, however, that said compositions may include (iii) a water absorbing/insoluble polymers such as crystalline cellulose, α-cellulose, sodium carboxymethyl cellulose, OR starch, polyvinyl pyrrolidone (PVP), chitin and chitosan, etc. (Para. 0034).  Dohi provides examples showing that combination of HPC with different water-absorbing/insoluble polymers (e.g., starch, PVP, chitosan) can be used for controlling maximum concentration of drug in plasma, e.g., to be less than 0.125 ng/ml, identifying thereby the mixtures/combinations of HPC with said polymers as result effective variables (Examples 18-26).  
Dadey teaches steroid hormone delivery systems that can be in powder form (Title, Para. 0047) and are suitable for nasal administration (Para. 0045).  To this point, Dadey teaches that said dosage forms include testosterone particles and a polymer matrix comprising such polymers as PVP, polyvinyl alcohol (PVA), polyethylene glycol (PEG), HPMC, HEC, HPC, starch (Claim 8; Para. 0025-0027).  Dadey also teaches that said approach provides sustained release of hormone and allows controlling the maximum concentration of hormone in plasma, e.g., to be less than 2.75 ng/ml in 2 hours, after administration (Figures 1-5). 
Bernstein teaches particle-based pharmaceutical formulations for nasal administration (Title; Abstract) that include particles of steroid hormone, e.g., testosterone, progesterone, estradiol, etc., and particles of at least one excipient such as starch, lactose, sucrose, mannitol, sorbitol, xylitol, that may include water-soluble/insoluble polymers, e.g., PVP, PEG, etc. (Claim1, 15; Para. 0010, 0029, 0078, 0114, 0128-0131).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use compounds/polymers as taught by Dadey and Bernstein preparing powder compositions taught by Dohi.  One would do so with expectation of beneficial results, because cited prior art teaches compounds/polymers as well as methods for preparing powder compositions suitable for nasal administration that allow providing desired drug release profile with controllable concentration of hormone in plasma. 
With regards to relative concentrations as instantly claimed (claim 8), it is noted that differences in experimental parameters such as concentration of compounds in a composition/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Applicant is advised to clarify the claimed composition and clearly point out the patentable novelty, which the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.

Pertinent prior art
US 2004/0127476 (cited in IDS) – teaches testosterone delivery system with improved sustained release, the systems comprising testosterone particles in combination with particles comprised of grain starches, dextrin, xylitol, mannitol, sucrose, sorbitol, PVP, HPC, PEG. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,234,928. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patents also claim:  A powder preparation for nasal administration, comprising: (i) a particulate of a steroid hormone testosterone or a derivative thereof as an active ingredient, wherein said particulate has a volume average particle size (D50) of 50 μm to 300 μm as measured by a laser diffraction; (ii) a water-soluble polymer; and wherein (iii) said powder preparation controls an average blood concentration of the steroid hormone over 12 hours in an adult male to be from 2 ng/ml to 7.5 ng/ml, and is free from a crystalline cellulose and a carboxymethylcellulose sodium. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches a large variety of powders comprising steroid hormones, e.g., testosterone, in combination with water soluble polymers, wherein said powders can be used for nasal administration and provide (i) high maximum concentrations of hormones in blood, e.g., 60-200 ng/ml, over short period of time, e.g., less than 2 hours (US 2002/0012688 cited in IDS); or (ii) small maximum concentration of hormone (e.g., 2 ng/ml or less) over 4-6 hours (WO 2014/144366A1 cited in IDS).  
The prior art does not teach or suggests powder preparations as instantly claimed that in a powder form are suitable for nasal administration of testosterone or derivatives thereof and allow controlling an average (i.e., 2-7.5 ng/ml) and maximum (<15 ng/ml) concentration of testosterone in plasma over a long period of time of 12 hours.  Applicant teaches that said powder preparations allow (i) inhibiting a rapid increase and decrease of testosterone concentration in plasma; and (ii) reducing a frequency of testosterone administration and side effects such as polycythemia, elevated prostate specific antigen, urinary retention, gynecomastia, and progression of sleep apnea.

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615